Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.




         Claims 1, 2, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DA et al. (U.S. PG-Publication # 2017/0048812), in view of Lin et al. (U.S. PG-Publication # 2018/0198585), and in view of Lin et al. (U.S. PG-Publication #2011/0274007), hereinafter “Lin2”.


         Consider claims 1 and 11, DA et al. clearly disclose a measurement method performed by terminal including a transceiver and a processor, the method comprising: 
         receiving information on a first measurement gap from a serving cell (fig. 2 (S210), par. 7 (assigning the determined measurement gap to the user equipment in order for the user equipment to detect and measure synchronization signals transmitted by at least one of the serving base station and the at least one additional base station)); and  
         performing measurement based on a synchronization signal (SS) burst received from one or more neighbor cells during the first measurement gap indicated by the information (par. 7 (assigning the determined measurement gap to the user equipment in order for the user equipment to detect and measure synchronization signals transmitted by at least one of the serving base station and the at least one additional base station)), 
         wherein the first measurement gap is configured based on a periodicity of the SS burst for the serving cell and a periodicity of the SS burst for the one or more neighbor cells (par. 7 (determining a measurement gap for the user equipment based on a corresponding transmission time of the serving base station, the measurement gap being a period of time during which the user equipment searches for and measures the first and second synchronization signals by the serving base station and the at least one additional base station, and assigning the determined measurement gap to the user equipment in order for the user equipment to detect and measure synchronization signals transmitted by at least one of the serving base station and the at least one additional base station)), and 
         wherein reception of the signal from the serving cell is stopped during the first measurement gap (par. 7 (the measurement gap being a period of time during which the user equipment searches for and measures the first and second synchronization signals by the serving base station and the at least one additional base station); EN: It would be obvious that the UE is not receiving signal from the serving cell during the measurement gap).
          However, Da et al. do not specifically disclose the SS burst includes a plurality of SS blocks. 
          In the same field of endeavor, Lin et al. clearly show:
         wherein the SS burst includes a plurality of SS blocks (par. 29 (SS blocks can be broadcasted periodically from a base station, and can be used by a UE in an initial access procedure to obtain downlink synchronization and MIB system information)),                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a measurement method, as taught by DA, and show the SS burst includes a plurality of SS blocks, as taught by Lin, so that the system can operate more efficiently.
          However, Da and Lin do not specifically disclose performing reference signal received power. 
          In the same field of endeavor, Lin2 et al. clearly show:
          receiving information on a second measurement gap from the serving cell (par. 40 (during the measurement gap, the UE may switch a RF chain to another frequency to perform inter-frequency/RAT measurement functionality to collect Reference Signal Receiving Power (RSRP), Reference Signal Receiving Quality (RSRQ), and/or Received Signal Strength Indicator (RSSI) of neighbor cells, and finally switch the RF chain back to the serving frequency));   
          receiving a reference signal (RS) from the one or more neighbor cells (par. 40 (during the measurement gap, the UE may switch a RF chain to another frequency to perform inter-frequency/RAT measurement functionality to collect Reference Signal Receiving Power (RSRP), Reference Signal Receiving Quality (RSRQ), and/or Received Signal Strength Indicator (RSSI) of neighbor cells, and finally switch the RF chain back to the serving frequency)); and 
          performing reference signal received power (RSRP) measurement based on the RS during the second measurement gap (par. 40 (during the measurement gap, the UE may switch a RF chain to another frequency to perform inter-frequency/RAT measurement functionality to collect Reference Signal Receiving Power (RSRP), Reference Signal Receiving Quality (RSRQ), and/or Received Signal Strength Indicator (RSSI) of neighbor cells, and finally switch the RF chain back to the serving frequency)).
         wherein the first measurement gap and the second measurement gap do not overlap with each other (fig. 7, par. 58 (As can be seen in FIG. 7, since the measurement gaps in the component carriers cc#1-cc#3 are shifted based on the gap offset values V1-V3, the UE does not perform measurement for the component carriers cc#1-cc#3 at the same time)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a measurement method, as taught by DA, show the SS burst includes a plurality of SS blocks, as taught by Lin, and show performing reference signal received power, as taught by Lin2, so that the system can operate more efficiently.




          Consider claim 2, and as applied to claim 1 above, DA et al. clearly disclose the method as described.
          However, Da et al. do not specifically disclose beam sweeping.
          In the same field of endeavor, Lin et al. clearly show:
          wherein during the first measurement gap, beam sweeping is performed to receive the SS burst from the neighbor cell (par. 6 (transmitting a first or second MRS burst including a plurality of MRS symbols on a series of beams during a beam sweeping. An MRS sequence transmitted on a beam can be generated based on a beam index of the beam)).                    
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a measurement method, as taught by DA, and show beam sweeping, as taught by Lin, so that the system can operate more efficiently.



          Consider claim 4, and as applied to claim 1 above, DA et al. clearly disclose the method as described.
          However, Da et al. do not specifically disclose PBCH.
          In the same field of endeavor, Lin et al. clearly show:
          wherein the SS block includes one or more of a primary synchronization signal, a secondary synchronization signal, and a physical broadcast channel (PBCH) (par. 29 (An SS block refers to a region of resource elements (REs) in an orthogonal frequency division multiplexing (OFDM) time-frequency resource grid, and includes synchronization signals (such as primary synchronization signal (PSS) and secondary synchronization signal (SSS) in an LTE or NR system) and a physical broad cast channel (PBCH) carrying a master information block (MIB))).
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a measurement method, as taught by DA, and show PBCH, as taught by Lin, so that the system can operate more efficiently.
 


         Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DA et al. (U.S. PG-Publication # 2017/0048812), in view of Lin et al. (U.S. PG-Publication # 2018/0198585) and  Lin et al. (U.S. PG-Publication #2011/0274007), hereinafter “Lin2”, and in view of Rattner et al. (U.S. PG-Publication # 2015/0230157).


          Consider claim 3, and as applied to claim 1 above, DA et al. clearly disclose the method as described.
          However, Da et al. do not specifically disclose the serving cell and the neighbor cell have an intra-frequency relation 
          In the same field of endeavor, Rattner et al. clearly show:
          wherein the serving cell and the neighbor cell have an intra-frequency relation ( par. 5 (Based in part on transmission gap pattern sequence (TGPS) information received from a serving cell of the UE, the UE determines a search period for cells in a database different from the serving cell. Cells can be on the same frequency as the serving cell (intra-frequency))).                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a measurement method, as taught by DA, and show the serving cell and the neighbor cell have an intra-frequency relation, as taught by Rattner, so that the system can operate more efficiently.




         Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DA et al. (U.S. PG-Publication # 2017/0048812), in view of Lin et al. (U.S. PG-Publication # 2018/0198585) and  Lin et al. (U.S. PG-Publication #2011/0274007), hereinafter “Lin2”, and in view of Yi et al. (U.S. PG-Publication # 2018/0332656).


          Consider claim 7, and as applied to claim 1 above, DA et al. clearly disclose the first measurement gap is configured based on the periodicity of the SS burst for the serving cell (par. 7 (determining a measurement gap for the user equipment based on a corresponding transmission time of the serving base station).
          However, Da et al. do not specifically disclose a periodicity of an SS burst for the serving cell and a periodicity of an SS burst for the one or more neighbor cells are fully matched to each other. 
          In the same field of endeavor, Yi et al. clearly show:
          wherein if a periodicity of an SS burst for the serving cell and a periodicity of an SS burst for the one or more neighbor cells are fully matched to each other (fig. 7 (711/712/713), par. 86 (the periodicity and the offset using can be configured either by the macro cell or an anchor cell or cluster master cell)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a measurement method, as taught by DA, and show a periodicity of an SS burst for the serving cell and a periodicity of an SS burst for the one or more neighbor cells are fully matched to each other, as taught by Yi, so that the system can operate more efficiently.



          Consider claim 8, and as applied to claim 1 above, DA et al. clearly disclose
the first measurement gap is configured based on a multiple for the periodicity of the SS burst for the serving cell (par. 7 (the measurement gap being a period of time during which the user equipment searches for and measures the first and second synchronization signals by the serving base station and the at least one additional base station)
          However, Da et al. do not specifically disclose any neighbor cell of which a periodicity of an SS burst is matched to a periodicity of an SS burst for the serving cell.  
          In the same field of endeavor, Yi et al. clearly show:
          wherein if there is any neighbor cell of which a periodicity of an SS burst is matched to a periodicity of an SS burst for the serving cell (fig. 7 (711/712/713), par. 86 (the periodicity and the offset using can be configured either by the macro cell or an anchor cell or cluster master cell))
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a measurement method, as taught by DA, and show any neighbor cell of which a periodicity of an SS burst is matched to a periodicity of an SS burst for the serving cell, as taught by Yi, so that the system can operate more efficiently.




         Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DA et al. (U.S. PG-Publication # 2017/0048812), in view of Lin et al. (U.S. PG-Publication # 2018/0198585) and  Lin et al. (U.S. PG-Publication #2011/0274007), hereinafter “Lin2”, and in view of Tenny et al. (U.S. PG-Publication # 2018/0192432).


          Consider claim 9, and as applied to claim 1 above, DA et al. clearly disclose the method as described.
          However, Da et al. do not specifically disclose a least common multiple. 
          In the same field of endeavor, Tenny et al. clearly show:
          wherein if a least common multiple (LCM) of SS burst periodicities of the neighbor cells is less than the SS burst periodicity of the serving cell, the first measurement gap is configured based on the periodicity of the SS burst for the serving cell (par. 5 (The configuration message further includes a size of a reference signal measurement period, wherein the size is a least common multiple of a first length of a first reference signal pattern associated with the serving cell and a second length of a second reference signal pattern associated with the at least one neighbor cell; a threshold indicating a channel quality level of the serving cell below which the measurement gaps are to be applied)).                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a measurement method, as taught by DA, and show a least common multiple, as taught by Tenny, so that the system can operate more efficiently.



          Consider claim 10, and as applied to claim 9 above, DA et al. clearly disclose the method as described.
          However, Da et al. do not specifically disclose the first measurement gap is configured by further considering an offset. 
          In the same field of endeavor, Lin et al. clearly show:
          wherein the first measurement gap is configured by further considering an offset (par. 7 (The MRS configuration can include one or more of following configuration parameters defining second MRS bursts transmitted from the corresponding cell to the UE: transmission periodicity, time offset with respect to SS block, transmission bandwidth, burst duration, and frequency domain location)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a measurement method, as taught by DA, and show the first measurement gap is configured by further considering an offset, as taught by Lin, so that the system can operate more efficiently.








                                       Response to Amendment


            Applicant's arguments filed on 2/24/2021, with respect to claim 1, on pages 6-9 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Da does not teach or suggest “receiving a reference signal (RS) from the one or more neighbor cells; and 
performing reference signal received power (RSRP) measurement based on the RS during the second measurement gap”. The Examiner has modified the response with a new reference which provides “receiving a reference signal (RS) from the one or more neighbor cells; and performing reference signal received power (RSRP) measurement based on the RS during the second measurement gap”. See the above rejections of claim 1, for the relevant interpretation and citations found in Lin2, disclosing the missing limitation.




Conclusion


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
June 7, 2021